UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TAE DANIEL LEE,
                               Plaintiff,
                                                                 17-CV-7696 (JPO)
                     -v-
                                                                      ORDER
 WOODSTOCK OUTDOOR COMPANY,
 INC. d/b/a WOODSTOCK OUTDOOR
 COMPANY, and NABILE
 TASLIMANT,
                       Defendants.


J. PAUL OETKEN, District Judge:

       On January 10, 2020, this Court received Plaintiff’s motion to dismiss all claims against

Defendant Nabile Taslimant pursuant to Federal Rule of Civil Procedure 41(a)(2). (Dkt. No. 59.)

Accordingly, the motion is GRANTED. All claims against Defendant Nabile Taslimant are

hereby DISMISSED WITHOUT PREJUDICE.

       The Clerk of Court is directed to close the motion at Docket Number 59, and terminate

Defendant Nabile Taslimant as a party to this action.

       SO ORDERED.

Dated: January 16, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
